Exhibit 10.1

 

LOGO [g241655ex99.jpg]   

100 SUMMER STREET

13TH FLOOR, RAPID7

BOSTON, MA 02110-2100

 

October 3, 2016

Andrew Burton

VIA EMAIL

Dear Andrew:

On behalf of Rapid7, we are pleased to confirm the essentials of your promotion
offer to Chief Operating Officer at Rapid7, reporting to Corey Thomas, with a
start date of October 3, 2016. Your starting annual salary will be $330,000
payable semi-monthly less any applicable withholdings or taxes. This is an
exempt position based on the requirements of the Fair Labor Standards Act. For
purposes of this letter, any reference to “Rapid7” will be understood to include
Rapid7 LLC, its parent entity and any direct or indirect subsidiary. Capitalized
terms not otherwise defined herein shall be as defined in Rapid7, Inc. 2015
Equity Incentive Plan, as amended (the “Equity Incentive Plan”).

You will be eligible for an annual bonus opportunity with a target of $170,000.
Such bonus will be payable annually, measured based on objectives mutually
agreed upon between you and your manager from time to time, and subject to
Rapid7’s standard commission and bonus plans. Any earned bonus will be paid not
later than March 15 of the year following the year of performance.

In addition to the foregoing, you will be eligible to receive (collectively
referred to as the “Equity Awards”): (i) a non-qualified stock option to
purchase up to 90,000 shares of Rapid7’s common stock at an exercise price equal
to the fair market value of Rapid7’s common stock on the date of grant and
(ii) a restricted stock unit award covering 45,000 shares of Rapid7’s common
stock. The Equity Awards will vest over four years in equal quarterly
installments, subject to your continued service through such vesting dates. The
Awards are subject to the terms of the Equity Incentive Plan and the applicable
award agreements thereunder.

If either (x) Rapid7 terminates your employment without Cause or (y) if you
terminate your employment with Rapid7 with Good Reason (as defined below), then,
subject to your execution of Rapid7’s standard separation agreement and release
and the separation agreement and release becoming effective within 60 days
following the date your employment terminates, then you will be entitled to
receive the following severance payments and benefits (the “Severance
Benefits”):

 

  (i) continued payment of your then current annual base salary for nine months,
on Rapid7’s regular payroll schedule, subject to the delay described below;

 

  (ii)

if you timely elect continued coverage under COBRA for yourself and your covered
dependents under Rapid7’s group health plans following such termination, then
Rapid7 will pay the COBRA premiums necessary to continue your health insurance
coverage then in effect for yourself and your eligible dependents, as and when
due to the insurance carrier or COBRA administrator (as applicable), until the
earliest of (1) the close of the nine-month period following your termination of
employment, (2) the expiration of your eligibility for the continuation coverage
under COBRA, or (3) the date when you become eligible for group health insurance
coverage in connection with new employment or self employment or otherwise cease
to be eligible for COBRA continuation coverage for any reason, including plan
termination (such period from the termination date through the earliest of
(1) through (3), the “COBRA Payment Period”). However, if at any time Rapid7
determines, in its sole discretion, that the payment of the COBRA premiums would
result in a violation of the nondiscrimination rules of Section 105(h)(2) of the
Code or any statute or regulation of similar effect (including but not limited
to the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care

 

LOGO [g241655fex99.jpg]    1



--------------------------------------------------------------------------------

LOGO [g241655ex99.jpg]   

100 SUMMER STREET

13TH FLOOR, RAPID7

BOSTON, MA 02110-2100

 

  and Education Reconciliation Act), and that payment of similar amounts on a
taxable basis would not, then in lieu of providing the COBRA premiums, Rapid7
will instead pay you on the last day of each remaining month of the COBRA
Payment Period, subject to the delay described below, a cash payment equal to
the COBRA premiums for that month, subject to applicable tax withholdings (such
amount, the “Special Severance Payment”), for the remainder of the COBRA Payment
Period; and

 

  (iii) if Rapid7 terminates your employment without Cause or if you terminate
your employment with Rapid7 with Good Reason within 90 days prior to or 12
months following a Change in Control, then provided you timely comply with the
conditions described in this letter, you will vest with respect to twenty-five
percent (25%) of any then unvested portion of the outstanding Equity Awards and
any other compensatory equity awards that Rapid7 may grant to you in the future.

The amounts payable under (i), above, and, to the extent applicable the Special
Severance Payment, above shall be paid out in substantially equal installments
in accordance with Rapid7’s payroll practice over such nine-month period
commencing on the first regular payroll date of Rapid7 that occurs 60 days after
date your employment terminate; provided, that the initial payment shall include
a catch-up payment to cover amounts retroactive to the day immediately following
the date your employment terminates. Each payment pursuant to this letter is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The Severance Benefits are also conditional upon your
continuing to comply with your obligations under your Confidentiality,
Assignment, Non-Competition and Non-Solicitation Agreement (or any successor
agreement).

For purposes of this letter, the term “Good Reason” means any of the following
that occurs after the date hereof, in each case without your written consent
provided that you must (i) give written notice to Rapid7 within 30 days after
the first occurrence of the event purporting to giving rise to Good Reason
setting forth the basis for your resignation (which shall be specified in
reasonable detail), (ii) allow Rapid7 at least 30 days from receipt of such
written notice to cure such event, and (iii) if such event is not reasonably
cured within such period, you must resign from all positions you then hold with
Rapid7, effective not later than 90 days after the expiration of the cure
period: (A) a material decrease in your base salary (other than across-the-board
reductions similarly affecting all or substantially all similarly situated
employees of Rapid7 or your business unit), (B) a material reduction in your job
duties, authorities or responsibilities, provided, however, that (x) a change in
job position (including a change in title) shall not be deemed a “material
reduction” in and of itself unless your new duties are materially reduced from
the prior duties and (y) that a reduction in duties, authorities or
responsibilities solely by virtue of Rapid7 being acquired and made part of a
larger entity will not constitute a “Good Reason” event hereunder, and (C) a
relocation of your regular place of work to any location that increases your
one-way commute by more than 50 miles of your then-current principal place of
employment immediately prior to such relocation (other than a relocation to
Rapid7’s corporate headquarters in Boston, MA).

Rapid7 has an excellent benefits program including health, dental and vision
plans, a 401(k) plan, life and accidental death insurance, and both long term
disability and short term disability plans. You will be eligible to participate
in our employee benefits program subject to the terms of all applicable plan
documents and all Rapid7 policies regarding such benefits.

Rapid7 is an “at-will” employer. That means that both employees and Rapid7 have
the right to terminate employment at any time, with or without advance notice,
and with or without cause. Employees also may be demoted or disciplined and the
terms of their employment may be altered at any time, with or without cause, at
the discretion of Rapid7. No one other than an officer of Rapid7 has the
authority to alter this arrangement, to enter into an agreement for employment
for a specified period of time, or to make any agreement contrary to this
policy, and any such agreement must be in writing and must be signed by an
officer of Rapid7 and by the affected employee.

 

LOGO [g241655fex99.jpg]    2



--------------------------------------------------------------------------------

LOGO [g241655ex99.jpg]   

100 SUMMER STREET

13TH FLOOR, RAPID7

BOSTON, MA 02110-2100

 

This letter sets forth our entire agreement and understanding regarding the
terms of your employment with Rapid7 and supersedes any prior representations or
agreements, whether written or oral, including, without limitation, that certain
Offer Letter with Rapid7, dated as of October 6, 2015, with the exception of any
equity awards previously granted and delivered to you. This letter may not be
modified in any way except in a writing signed by Christina Luconi and you.
Please let us know of your decision to join Rapid7 by signing a copy of this
offer letter and returning it to us not later than close of business on
October 3, 2016.

Rapid7 is an exciting organization that is building an outstanding reputation
for exciting, innovative and quality products. Credit for this goes to every one
of our employees.

Sincerely,

/s/ Christina Luconi                                

Christina Luconi, Chief People Officer

ACCEPTED AND AGREED:

/s/ Andrew Burton                                  

Andrew Burton

10/3/2016                                                 

Date

 

LOGO [g241655fex99.jpg]    3